MacLean, J.
Witnesses for all parties say that the vehicle, in which were the plaintiffs, was proceeding from the ferry-house on the Brooklyn side of the East river when it was stopped to avoid a passing car, and that the left hand wheel of the Maas vehicle was struck by the right front wheel of the wagon of the defendant, who was driving behind, causing some damage. It was Mr. Maas’ duty to give that attention, to the situation in which he found himself and his wife, that might be called for from a man of ordinary intelligence. 76 N. Y. 538. When he decided suddenly to stop to escape the car in front, he was bound to remember that there was coming behind the horse and wagon which he had just passed, apparently on the whip hand, the wrong side. He chose the chance of escaping what might happen at his back before the certainty of running into danger in front. From the defendant’s story, the accident well may have been unavoidable by him, and, that view having been taken by the learned justice, the judgments are to be affirmed.
McAdam, P. J., and Scott, J., concur.
Judgments affirmed, with costs.